Citation Nr: 1614355	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-15603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Entitlement to an increased rating for service-connected asthma. 

2.   Entitlement to a compensable rating for scars, left ankle.

3.   Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

4.   Entitlement to an initial rating in excess of 10 percent for residuals, status post shrapnel wound with tendon damage of the left ankle.

5.   Entitlement to an initial compensable rating for damage to the internal saphenous nerve, left lower extremity.  

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2012 and December 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran's Notice of Disagreement with those decisions was received at the RO in March 2013.  The RO issued a Statement of the Case (SOC) in May 2013.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in May 2013.

In November 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The issue of TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a correspondence received at the RO in May 2014, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issue of an increased rating for his service-connected asthma.

2.  In correspondence received at the RO in August 2015, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issue of entitlement to a compensable rating for scars, left ankle. 

3.  The Veteran's acquired psychiatric disorder, variously diagnosed as a depressive disorder with PTSD, as likely as not, had its onset during service.

4.  For the entire period covered by this claim, the Veteran's residuals, status post shrapnel wound with tendon damage of the left ankle have been manifested by marked limitation of motion. 

5.  For the entire period covered by this claim, the Veteran's damage to internal saphenous nerve left lower extremity has been manifested by severe to complete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of entitlement to an increased rating for service-connected asthma by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal as to the issue of entitlement to a compensable rating for scars, left ankle, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  Resolving all doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for the assignment of an initial 20 percent rating, but not higher, for the service-connected residuals, status post shrapnel wound with tendon damage of the left ankle have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code 5271 (2015).

5.  The criteria for the assignment of an initial 10 percent rating, but not higher, for the service-connected damage to the internal saphenous nerve, left lower extremity have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code 8527 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In a May 2014 correspondence, the Veteran requested withdrawal of his claim for an increased rating of his service-connected asthma.  In an August 2015 correspondence, the Veteran requested withdrawal of the claim for an initial compensable rating for his service-connected scars.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these two issues.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for his service-connected asthma or entitlement to an initial compensable rating for his ankle scars, and they are therefore dismissed.


II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notice requirements were accomplished in a March 2012 letter that was provided before the May 2012 and December 2012 initial adjudications of the Veteran's claims.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims and his claim for a higher disability rating for his service-connected residuals, status post shrapnel wound with tendon damage of the left ankle and damage to the internal saphenous nerve, left lower extremity.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

The Veteran was also afforded two VA examinations, one in April 2012 and the other in November 2012.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

III.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include symptoms of depression, anxiety, and PTSD.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  More recently, the Court clarified that when the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records (STRs) is positive for mentions of depression.  The Veteran was admitted to a psychiatric ward in April 1979 after expressing suicidal intentions.  The STRs from that visit indicate that the Veteran was seen a year earlier for a similar episode.  After seven days, the Veteran was discharged to active duty without need to live in a protective environment.  The final diagnosis from this visit was adjustment reaction of adult life, associated with marital conflict, and manifested by depression, insomnia, decreased energy and appetite, and suicidal threats.  

Later that year, in November 1979, the Veteran was admitted again for attempted suicide.  During this episode, the Veteran consumed pills and drank alcohol.  The Veteran was discharged ten days later, but he was thought to have a moderate degree of impairment for military duty as well as for social and industrial work.  The final diagnosis for the Veteran was mixed personality disorder, chronic, moderate, with features of dependency, depression, and possible borderline personality structure.  

Pursuant to his separation from service, the Veteran underwent examination in December 1979.  The Veteran self-reported a history of depression starting in 1979.  The VA examiner noted the Veteran's history of depression off and on for the past two years, secondary to personal problems.  While the VA examiner recorded that the Veteran's depression was currently asymptomatic, the VA examiner also noted that the Veteran had attempted suicide three weeks earlier. 

The treatment records show that the Veteran continues to experience depression.  For instance, in October 2011, screenings for both depression and PTSD were found to be positive.  In November and December 2011, the Veteran scored 19 and 18, respectively, on a depression scale, indicating treatment for depression using antidepressants and psychotherapy was warranted.  The Veteran began seeing a psychiatrist in May 2013 and underwent a mental health examination, during which he was diagnosed with major depressive disorder (recurrent).  The Veteran reported that he had suffered from depression for years but never found a helpful medication.  In December 2013, March 2014, and April 2014, the Veteran reported to his doctors with notable symptoms of depression.  

At the hearing, the Veteran testified that he had no psychiatric problems before service and had never had a psychiatric evaluation.  

At the VA examination in April 2012, the VA examiner diagnosed the Veteran with major depression, recurrent, without psychotic features.  The VA examiner noted that the Veteran's depression causes occupational and social impairment with deficiencies in most areas.  The VA examiner remarked that the Veteran clearly suffers from major depression that has deepened over the years, was first noticeable during military service, but was not caused by events that were service-connected.  The VA examiner opined that the Veteran's depression was first noticed when he was in service, but was not caused by his military service. 

Regardless of the causes of the Veteran's in-service bouts of depression, the objective findings in service, along with the VA examiner's opinion in April 2012 provide satisfactory evidence to grant this claim.  The evidence shows that the Veteran was diagnosed with depression in service, and he has a current diagnosis of depression which, according to a VA examiner in April 2012, had its onset during service.  There is no medical evidence to the contrary.  Although the VA examiner opined that the cause of the in-service depressive episodes was not related to his military service, the fact remains that a competent medical professional has opined that the Veteran's acquired psychiatric disorder had its onset during service.  That is all that is required to meet the criteria for service connection in this case.  

In summary, there is medical evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).  Accordingly, service connection for an acquired psychiatric disorder is warranted.  

The Board affords little weight to the opinion of the April 2012 VA examiner that the Veteran's depression was less likely as not incurred in or aggravated by service because the April 2012 VA examiner appears to have based this opinion on an incorrect understanding of the requirements of service connection.

In addition to depression, the Veteran's outpatient treatment records also show that the Veteran exhibits symptoms associated with PTSD.  Because the PTSD symptoms cannot be disassociated from the Veteran's acquired psychiatric disorder, a grant of service connection for major depressive disorder with PTSD is appropriate in this case.  

Thus, the evidence shows that the Veteran was first diagnosed in-service with depression, that he currently suffers from depression, and that the Veteran's current depression is related to his in-service diagnosis of depression. 

IV.  Increased Ratings

The Veteran seeks an initial disability rating in excess of 10 percent for the service-connected residuals, status post shrapnel wound with tendon damage of the left ankle disability and an initial compensable rating for damage to the internal saphenous nerve, left lower extremity disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  The Veteran's left ankle injury consists of injury to the ankle joint, as well as nerve damage.  The RO has assigned separate disability ratings for the orthopedic manifestations and the neurologic manifestations associated with the left ankle disability.  

The RO assigned an initial 10 percent rating for the service-connected residuals, status post shrapnel wound with tendon damage of the left ankle pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent schedular rating is assigned for moderate limitation of motion in the ankle.  A 20 percent schedular rating is warranted for marked limitation of motion in the ankle.

The Veteran was examined by the VA in November 2012.  At this examination, the VA examiner recorded full range of motion in the Veteran's right ankle, but only 25 degrees plantar flexion instead of the normal 45 degrees and only 15 degrees of plantar dorsiflexion instead of the normal 20 degrees.  By factoring in pain, the Veteran's range of motion was reduced further to 20 degrees of plantar flexion instead of 45 and 10 degrees of plantar dorsiflexion instead of 20.  When factoring in the additional limitation caused by pain, the Veteran's service-connected ankle disability causes limitation equal to, or greater than, half the normal range of motion for plantar flexion and dorsiflexion.  Further, the VA examiner noted that the Veteran has fallen at least six times in the last year and has experienced flare-ups where his left ankle will swell and not function.  Affording the Veteran the benefit of the doubt, the Board concludes that this limitation represents marked limited motion of the Veteran's left ankle.  In light of the foregoing, a schedular rating of 20 percent is warranted.  This is the maximum schedular rating under Diagnostic Code 5271, and there is no other orthopedic code that would appropriately afford a rating in excess of 20 percent.  

This 20 percent rating is warranted for the entire period covered by this claim because there are no periods of time where the disability is shown to be any more or less severe.

The RO assigned an initial 0 percent rating for the service-connected damage to the internal saphenous nerve, left lower extremity disability pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8527.  Under Diagnostic Code 8527, a 0 percent schedular rating is assigned for mild to moderate paralysis of the internal saphenous nerve.  A 10 percent rating is warranted for severe to complete paralysis of the internal saphenous nerve.  

The Veteran was examined by the VA in November 2012.  At this examination, the VA examiner noted that the symptoms of the Veteran's peripheral nerve conditions include severe constant pain the Veteran's right and left lower extremities, severe intermittent pain in the Veteran's left lower extremity, severe paresthesias or dysthesias in the Veteran's left lower extremity, and severe numbness in the Veteran's left lower extremity.  The VA examiner's report appears to contain inconsistency when evaluating the Veteran's left ankle.  The VA examiner pointed out the severity of the Veteran's symptoms but then opined that the Veteran's left ankle disability results in only mild incomplete paralysis of the internal saphenous nerve.  This finding appears inconsistent with the VA examiner's conclusion that the Veteran experiences severe parasthesias or dysthesias and severe numbness in his left ankle.  Further, the VA's finding that only mild incomplete paralysis results is inconsistent with the Veteran's testimony at the hearing that he frequently loses control over his left ankle and falls as a result, something that the VA examiner noted in the functional impact section of his report.  Resolving all doubt in the Veteran's favor, the Board concludes that there is severe paralysis of the Veteran's internal saphenous nerve in his left ankle.  In light of the foregoing, a schedular rating of 20 percent is warranted.  

This is the maximum schedular rating allowable under this code.  

The Board has also considered the potential application of Diagnostic Code 5312.  See 38 C.F.R. § 4.73 , Diagnostic Code 5312 (2015).  Muscle Group XII concerns anterior muscles of the leg that control dorsiflexion, extension of toes, and stabilization of arch. See 38 C.F.R. § 4.73, Diagnostic Code 5312.  Disabilities resulting from muscle injuries to Muscle Groups X through XIII (for the foot and leg) are classified as slight, moderate, moderately severe, or severe, and are evaluated as noncompensable (0 percent), 10 percent, 20 percent, and 30 percent, respectively.  38 C.F.R. §§ 4.56(d) , 4.73, DCs 5310-5312 (2014).  As the 20 percent assigned already contemplates limitation of dorsiflexion in the ankle, the Board finds that the assignment of a separate disability rating would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2015).

The Board recognizes that a higher alternative rating could be warranted for severe muscle disability.  Severe muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56.

Here, although the Veteran has reported pain and weakness, with falls, the November 2012 VA examiner noted that examination revealed no loss of power, weakness, lowered threshold of fatigue, or impairment of coordination.  Muscle strength testing was 4/5 in Group XII, and no fascial defects were found.  The Board finds that the residuals of a shell fragment are not shown to be severe so as to warrant a higher rating for severe muscle disability.   

To the extent that the Veteran has reported flare-ups and symptoms such as pain and weakness, the Board finds that they are contemplated by the 20 percent rating under Diagnostic Code 5271, which contemplates marked limitation of motion, and Diagnostic Code 8527, which contemplates severe to complete paralysis of the internal saphenous nerve.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2015).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected residuals, status post shrapnel wound with tendon damage of the left ankle disability and service-connected damage to the internal saphenous nerve, left lower extremity disability.  A comparison between the level of severity and symptomatology of the Veteran's residuals, status post shrapnel wound with tendon damage of the left ankle and damage to the internal saphenous nerve, left lower extremity disabilities with the established criteria found in the rating schedule for these disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran the Veteran has limited range of motion and pain in his left ankle, which the criteria for evaluation of an ankle injury with limited motion specifically contemplate.  As for the Veteran's damage to his left lower extremity internal saphenous nerve, the Veteran has instances of paralysis, which the criteria specifically contemplate.   Therefore, it cannot be said that the criteria under which these disabilities are evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not alleged that any of his service connected disabilities, aside from damage to his left ankle, prevent him from working.  There is no evidence that the symptoms of the Veteran's individual service-connected disabilities are not contemplated by the schedular rating criteria or combine in some way would warrant extraschedular rating.  In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

The claim of entitlement to an increased rating for service-connected asthma is dismissed.

The claim of entitlement to a compensable rating for scars, left ankle is dismissed. 

Service connection for an acquired psychiatric disorder, to include depression and PTSD, is granted. 

An initial 20 percent rating, but no higher, is granted for the residuals, status post shrapnel wound with tendon damage of the left ankle, subject to the laws and regulations governing the payment of monetary benefits.

An initial 10 percent rating, but no higher is granted for damage to the internal saphenous nerve, left lower extremity, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

At the hearing, the Veteran raised a claim for TDIU.  The RO has not issued the Veteran notice of what information and evidence is necessary to substantiate his claim or assisted the Veteran in the development of his claim.  The Veteran was granted service-connection for two new disabilities in January 2016 and his asthma rating was increased from 30 percent to 60 percent in October 2014.  Because the TDIU claim has not been fully developed for Board review, the claim is remanded to the RO. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice as to the information and evidence needed to substantiate his claim for TDIU. 

2.  Undertake appropriate development to obtain documentation regarding the Veteran's educational and occupational history.

3.  Obtain all outstanding VA treatment records and associate them with the electronic record.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

4.  Thereafter, arranged for any development deemed necessary following review of the evidence above, including any and all appropriate examinations to determine the occupational impairment as a result of his service connected disabilities, both individually and in combination. 

5.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


